Citation Nr: 1737358	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-43 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, claimed as secondary to the service-connected diabetes mellitus.

3. Entitlement to service connection for a dental disorder for compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the RO.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing held at the Board's Office in Washington, DC. A transcript of the hearing is of record.

In April 2015, the Board remanded this matter for additional development and adjudication. As will be discussed further below, the Board finds that there has been substantial compliance with its remand directives and the matter is now properly before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has appealed a claim for service connection for a dental trauma. The United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment. See Mays v. Brown, 5 Vet. App. 302 (1993). The issue of entitlement to service connection for a dental disability for treatment purposes only was granted by the RO in a June 2016 rating decision. Specifically, the Veteran has been granted service connection for dental treatment purposes for tooth #9 due to dental trauma. Therefore, the Board finds that the issue of service connection for treatment purposes has been granted in full and will not addressed further below. However, the issue of entitlement to service connection for a dental disorder for compensation purposes remains on appeal, as reflected on the cover page, and will be discussed further below.

FINDINGS OF FACT

1. Diabetes mellitus was not manifest in service or within one year of separation and is not otherwise related to the Veteran's active service.

2. The Veteran's bilateral peripheral neuropathy of the lower extremities was not caused by or permanently made worse by a service-connected disability.

3. The Veteran is not shown to have missing teeth identified in service that are not replaceable, and there is no loss of substance of the body of the maxilla or mandible 


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for bilateral peripheral neuropathy of the lower extremities are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3. The criteria for service connection for claimed dental trauma and residuals, for compensation purposes, are not met. U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.381, 4.150, 17.161 (2016).




	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2008 and July 2008, prior to the initial unfavorable adjudication. These letters advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c). VA treatment records, lay statements, military personnel records, and service treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159 (c)(4). The Veteran was afforded a VA examination of his diabetes in April 2008 and an addendum opinion was provided in April 2016. The Veteran was also afforded a VA examination of his dental condition in May 2016. Taken together, the Board finds the medical examinations and opinions to be adequate. Although the April 2008 VA examination report does not indicate a review of the Veteran's claims file, the April 2016 VA examiner indicated a review of the Veteran's electronic claims file. Therefore, the VA examiners noted a review of the Veteran's claims file and performed a physical examination of the Veteran, and each examiner noted the Veteran's assertions and medical history, and provided well-reasoned and well supported examination reports and opinions.

Thus, since VA has obtained all relevant identified records and a medical opinion was obtained, its duty to assist in this case is satisfied.

II. Stegall Compliance

As noted in the Introduction, this matter was remanded by the Board in April 2015. Specifically, the remand directed the RO to obtain an addendum opinion as to the etiology of the Veteran's claimed diabetes mellitus, and to afford the Veteran a VA examination of his dental condition.

Accordingly, in April 2016, an addendum opinion was furnished regarding the etiology of the Veteran's diabetes mellitus. The examiner reviewed the Veteran's electronic claims file, offered an opinion as to whether the claimed condition was at least as likely as not incurred in or the result of service, and specifically addressed the Veteran's March 2015 testimony. The examiner provided a thorough rationale supported by facts and medical literature.

Moreover, in May 2016, the Veteran was afforded a VA examination of his dental condition. The examiner noted an examination of the Veteran's claims file, to include his service treatment records, and performed an in-person examination. 

The Board finds that there has been substantial compliance with its prior remand directives, and the matter is now properly before the Board for adjudication. See Stegall, 11 Vet. App. at 271.

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Certain chronic diseases, such as diabetes and peripheral neuropathy, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. 38 C.F.R. § 3.303 (b) (2016). Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service." See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013). "To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question." See Walker, 708 F.3d at 1335. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim. 38 C.F.R. § 3.303 (b) (2016). Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent. Clyburn v. West, 12 Vet. App. 296, 301 (1999). The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as diabetes and peripheral neuropathy. See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309 (a) (2016).

Moreover, a disability which is proximately due to or the result of service-connected disease or injury shall be service-connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310 (a). Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A. Diabetes Mellitus

The Veteran asserts that his diabetes mellitus is the result of his service. At the March 2015 hearing, the Veteran testified that he was diagnosed with diabetes mellitus in August 2007, three years after service. However, the Veteran asserts that his glucose levels became progressively worse, starting with a glucose level of 92 in 1999, 122 in 2000, 114 in 2002, and 128 in 2003. The Veteran contends that at the end of his military career he started to feel dizzy, tired, and thirsty. Post-service, the Veteran's primary care physician started monitoring the Veteran's glucose levels and found that the Veteran's levels were pre-diabetic. The Veteran testified that he was sent to a specialist and was placed on medication in 2006.

The Veteran's service treatment records include a February 1999 glucose level of 92, a January 2002 glucose level of 114, a December 2003 glucose level of 111, an October 2003 glucose level of 100, and a February 2004 glucose level of 111.

A January 2000 treatment record reports glucose level of 122. A March 2003 VA treatment record indicates glucose level at 128. An August 2004 VA treatment record notes glucose level at 113. An August 2007 VA treatment record indicates a glucose level of 108, a September 2007 VA treatment record indicates a glucose level of 136, an October 2007 VA treatment record indicates a glucose level of 73. A November 2007 VA treatment record indicates glucose intolerance. A March 2008 VA treatment record indicates a glucose level of 91and 96; and an April 2008 VA treatment record reports a glucose of 365.

A February 2009 private treatment letter reports that around 2000 the Veteran's glucose level was 122, in March 2003 it was 128, and around January 2003 it was 114. The letter further reports that the Veteran began medication in August 2006, with his blood sugars fluctuating in the 112 to 135 mg/dL range.

The Veteran was afforded a VA examination in April 2008. The examiner reported the Veteran's asserted history, with a diagnosis of diabetes mellitus in 2007. However, an opinion as to the likely etiology of the Veteran's diagnosed diabetes was not offered. 

Therefore, upon remand, an addendum opinion was furnished in April 2016. The examiner noted a review of the Veteran's electronic claims file, and opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner reported a review of the Veteran's assertions at the March 2015 hearing, to include the Veteran's assertions regarding his blood glucose levels dated 2000, 2002 and 2003. The examiner recognized the Veteran's assertion, through his representative, stating, "If you're over 110 to 115 while fasting, you could potentially have a condition, uh, known as insulin resistance, which is a precursor to diabetes. So, um, basically, um, they were all fasting labs." 

However, the VA examiner explained that although the noted assertion that "a fasting plasma glucose of greater than 126 mg percent is considered diagnostic of diabetes, the entire statement as made at the hearing is not correct." The examiner provided the following rationale:
"First 'insulin resistance' - if present -is not equivalent to diabetes, and can be successfully treated with diet and exercise; it is not an inevitable precursor of diabetes, as implied by [the representative's] statement. A review of the STRs supplied by the Veteran in VBMS shows that the blood sample for glucose level 2/11/02 of 114 mg% was drawn at 16:44 hrs. (4:44 p.m.) and was very unlikely to have been a fasting level. Similarly, the sample of 3/5/2003, reported as 128 mg% was drawn at 19:02 (7:02 p.m.) and likewise unlikely a been a fasting specimen. The only specimen that had the possibility of suggesting impaired glucose regulation was that of 1/15/00, reported as 122 mg% drawn at 06:46 (6:46 a.m.) which may - or may not - have been a fasting specimen. A random blood glucose level must be greater than 200 mg% to be diagnostic of diabetes."

The VA examiner further explained that an August 2004 VA treatment record indicates a "detailed a plan to obtain a 2 hr. postprandial blood glucose, which might have made the diagnosis, but no results appear in the record." Furthermore, the examiner noted that the same VA treatment record also notes that "a test for hemoglobin A1C, a measure of average blood glucose over a 2-3 month period, was 'reviewed', but no value exists in the record."


Moreover, the VA examiner reported that the patient was on hydrochlorothiazide [HCTZ] for hypertension. The VA examiner explained the following:
"It has been well known for many years that HCTZ will increase blood glucose levels: McFarland and Carr reported a 20 percent rise in fasting blood glucose levels in almost half of their patients so treated [The Journal of Clinical Pharmacology 1977; 17(1):13-17].This of course raises the possibility that blood glucose level measurements may have been artificially raised by the drug."

The examiner concluded that the Veteran's separation examination in February 2004 includes a blood glucose level of 111, which is "not diagnostic of diabetes, nor of impaired glucose regulation." Therefore, the examiner found that there is not "sufficient evidence in all the records supplied that a laboratory test result that was diagnostic of diabetes mellitus while on [active duty] has established that diabetes was more likely than not present prior to discharge."

In assessing the service connection claim, the Board has considered the Veteran's lay assertions along with the medical evidence of record. The Board notes that the Veteran can attest to factual matters of which he has first-hand knowledge, such as his experiences during service, and his assertions in that regard are entitled to some probative weight. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). However, given the Veteran's lack of demonstrated medical expertise, and the complexity of a diagnosis of diabetes mellitus, to include the diagnostic criteria of such diagnosis, the Board concludes that the Veteran's assertions are not probative when compared to the medical opinion of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) ("[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").

On the issue of whether there was evidence of a chronic disease, diabetes mellitus, in service or within the initial post service year, or whether the current diabetes is otherwise related to service, the medical evidence is more credible. Such medical evidence of record preponderates against the finding that diabetes mellitus was incurred in service, or developed within one year of separation from service, or is otherwise related to service. Indeed, the medical evidence demonstrates an absence of diabetes mellitus in service, and the negative VA medical opinion is strongly supported by the medical evidence in the record and relevant medical literature. As this evidence is more credible than the Veteran's assertions, it is of more probative value. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). The Veteran's lay theory as to his diabetes beginning in or resulting from service is found to be outweighed by the objective findings in the medical record and by the VA examining physician's thorough rationale. In weighing the evidence, the Board finds that the medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim. See Gilbert, supra. 

Moreover, while the Veteran testified that he experienced symptoms, such as being dizzy, tired, and thirsty, at the end of his active duty, diabetes was not "noted" during service and the Veteran's service treatment records do not include characteristic manifestations sufficient to identify the disease entity. 38 C.F.R. § 3.303 (b). Thus, to the extent that there is an argument of continuity, the Board finds that the lack of medical findings of diabetes prior to 2007, as well as the VA examiner's opinion, establishes that he did not have diabetes in service and did not have continuity of symptoms. 

As the preponderance of the evidence is against the claim of service connection for diabetes mellitus, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


B. Bilateral Peripheral Neuropathy of the Lower Extremities, Claimed as Secondary to the Service-Connected Diabetes Mellitus

The Veteran asserts that his bilateral peripheral neuropathy of the lower extremities is the result of his diabetes. Specifically at the March 2015 hearing, the Veteran, through his representative stated that his claimed bilateral peripheral neuropathy of the lower extremities was inextricably intertwined with the Veteran's pending claim for service connection of his diabetes mellitus. The Veteran further testified that he was diagnosed with peripheral neuropathy in 2007. 

The August 2004 VA examination report of the Veteran's diabetes mellitus indicates symptoms of peripheral neuropathy related to diabetes.

The Board finds that the weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation. In this case, service connection has not been established for the Veteran's diabetes mellitus. Thus, the Veteran's claim of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities has not been established as proximately due to, the result of, or aggravated (chronically worsened) a service-connected disease. 38 C.F.R. § 3.310 (a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Additionally, the Veteran has not asserted that peripheral neuropathy was present during service or is related to service; rather, he seeks service connection for peripheral neuropathy as secondary to diabetes mellitus. Yet, the Board notes that the medical evidence is silent for such symptoms in service, and, as explained further above, the associated diagnosis of diabetes mellitus was not incurred in service and did not become manifest to a degree of 10 percent within one year from the date of separation from service.

Thus, as the preponderance of the evidence is against the claim of service connection for diabetes mellitus, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C. Dental Trauma and Residuals for Compensation Purposes 

The Veteran filed an initial claim for service connection for a dental trauma. VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental  treatment, not for compensation purposes. 38 C.F.R. § 3.381 (a) (2016).

In general, treatable carious teeth and replaceable missing teeth are not considered a disability for purposes of compensation. 38 C.F.R. § 3.381. The exceptions to the general rule are listed under 38 C.F.R. § 4.150, Diagnostic Codes 9900 through 9916. Missing teeth may be compensable for rating purposes under Diagnostic Code 9913. However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling." See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2016). 

At the March 2015 hearing before the undersigned VLJ, the Veteran testified that he had trauma to his tooth in service. The Veteran asserts that in December 1980 the Veteran experienced a fracture to his tooth, which was repaired with a crown. The Veteran states that a drill sergeant decided to do a fire drill in the middle of the night, and when everyone came out quickly, somebody pushed him. The push caused him to fall down on the ground and break his tooth. The Veteran explained that his tooth was fixed twice in service, with the crown being the temporary fix; but that he has since received an implant, which is a permanent fix. Although the Veteran asserts that his tooth was fractured, the Veteran explained that he did not lose his tooth, it was not pulled. 

Service treatment records corroborate the Veteran's testimony. A December 1980 service treatment record indicates a fracture to the Veteran's #9 tooth, with the Veteran receiving a temporary crown to remain in place for three months in March 1981. A July 1995 service treatment record reports that the crown fell out and that the Veteran received treatment thereafter. 

The Veteran was afforded a VA examination in May 2016. The examiner noted a review of the Veteran's claims file and an in-person examination, and found that "[t]here is clear and irrefutable evidence that tooth #9 sustained damage due to trauma while the Veteran was on active duty." The examiner reported a fracture of the tooth, traumatic, in December 1980, with the tooth having a full crown. No scars were indicated, and no mandible, maxilla, teeth, including anatomical loss or bony injury, were noted. Moreover, the examiner did not find any mouth, lips, tongue and disfiguring scars (anatomical loss or injury). No osteomyelitis/ osteoradionecrosis/ bisphosphonate-related osteonecrosis of the jaw were reported. No tumors or neoplasms were present. 

The Board finds that the Veteran is credible in describing a traumatic dental injury in service and treatment thereafter. However, the Board finds that the weight of the evidence shows that the Veteran's dental disability may not be considered a disability for compensation purposes. Specifically, the Board finds that missing teeth identified in service are not irreplaceable, and there was no loss of substance of the body of the maxilla or mandible. See 38 C.F.R. § 4.150. Although, the Veteran provided hearing testimony indicating that he fractured his tooth in service and received a crown, the Veteran testified that he did not lose the tooth in service. See March 2015 hearing transcript. Additionally, the medical evidence of record does not indicate missing teeth that are not irreplaceable, and does not indicate any loss of substance of the body of the maxilla or mandible. See May 2016 VA examination. Therefore, the Board finds that service connection for claimed dental trauma for compensation purposes is not warranted.

Because the preponderance of the evidence is against the claim for service connection for dental trauma for compensation purposes, the claim must be denied and the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, claimed as secondary to the service-connected diabetes mellitus is denied.

Entitlement to service connection for a dental disorder for compensation and treatment purposes is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


